Susan
 Williams                          Cite as 2013 Ark. App. 513
 2019.01.
                     ARKANSAS COURT OF APPEALS
 02
 15:22:24                                 DIVISION I
                                           CR-12-1056
                                         No.
 -06'00'
                                                    Opinion Delivered   September 18, 2013

                                                    APPEAL FROM THE YELL
J.A.C.                                              COUNTY CIRCUIT COURT,
                                 APPELLANT          NORTHERN DISTRICT
                                                    [No. CR-2012-25]
V.
                                                    HONORABLE JOHN W. COLE,
                                                    JUDGE
STATE OF ARKANSAS
                                   APPELLEE         AFFIRMED



                                 LARRY D. VAUGHT, Judge

         On April 5, 2011, J.A.C. was charged by information in Yell County, Arkansas, with first-

degree terroristic threatening, a Class D felony. The information was later amended to include

the charge of being a criminal in possession of explosives, a Class B felony. Both crimes were

alleged to have been committed in December 2011, at which time J.A.C. was sixteen years old.

Counsel for J.A.C. moved to transfer the case to juvenile court, and following a hearing, the trial

court denied the motion to transfer in an order filed November 29, 2012. J.A.C. appeals from

this order,1 arguing that the trial court erred by failing to make a written finding of each of the



         1
        In a companion case, J.A.C. was charged by information in Conway County, Arkansas,
with criminal mischief, a Class D felony; criminal trespass, a Class C misdemeanor; and theft
of property, a Class A misdemeanor. In the Conway County case, counsel for J.A.C. filed a
motion to transfer to juvenile court. By agreement of the parties, the motions to transfer in
Conway and Yell Counties were argued together on October 4, 2012. The trial court entered
an order denying J.A.C.’s Conway County motion to transfer, and J.A.C. appealed from that
order. Our court’s disposition of that case is being handed down today in J.A.C. v. State, 2013
Ark. App. 496.
                                   Cite as 2013 Ark. App. 513

enumerated factors set forth in Arkansas Code Annotated section 9-27-318(g) (Repl. 2009).

Because this issue was not raised below, it is not preserved, and we must affirm.

       On appeal, J.A.C. advances a technical argument—that the trial court erred in failing to

comply with section 9-27-318(g) and (h)(1). Subsection (g) sets forth the factors the trial court

shall considered in a motion-to-transfer hearing, Ark. Code Ann. § 9-27-318(g), while subsection

(h) requires the trial court to make written findings on all of the factors in subsection (g). Ark.

Code Ann. § 9-27-318(h)(1).

       We are unable to reach the merits of J.A.C.’s argument because it was not raised below.

T.S.C. v. State, 2012 Ark. App. 606, at 3–4 (affirming the trial court’s juvenile-transfer order

despite appellant’s argument of statutory noncompliance because the argument was not raised

below); Williams v. State, 96 Ark. App. 160, 162, 239 S.W.3d 44, 46 (2006) (holding that

appellant’s argument—the technical, statutory noncompliance of the trial court’s juvenile-

transfer order—was not preserved on appeal because he failed to raise it below); Box v. State, 71
Ark. App. 403, 30 S.W.3d 754 (2000) (stating that the right of a defendant to written findings

in a transfer case, like any other procedural right, can be waived by failure to timely object; in

order to preserve an argument on appeal, there must be an objection to the trial court that is

sufficient to apprise the trial court of the particular error alleged, so that the trial court has an

opportunity to correct the error). Because J.A.C. failed to argue below that the trial court did not

comply with the statutory mandates of section 9-27-318(g) and (h), the issue is not preserved for

appeal. Therefore, we affirm.

       Affirmed.

       PITTMAN and WALMSLEY, JJ., agree.
       Crumpton & Collins, P.A., by: Greg Crumpton, for appellant.
       Dustin McDaniel, Att’y Gen., by: LeaAnn J. Adams, Ass’t Att’y Gen., for appellee.



                                                 2